Citation Nr: 1031721	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  08-26 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating, prior to July 23, 
2009, and a rating in excess of 10 percent, from July 23, 2009, 
for cervical spine degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The Veteran served on active duty from September 1982 to 
September 1985 and from June 1987 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision issued by the VA 
RO in Winston-Salem, North Carolina, as part of the Benefits 
Delivery at Discharge (BDD) program.  The purpose of the BDD 
program is to help ensure a smooth transition from military to 
civilian status by allowing service members to file pre-discharge 
claims for disability compensation with VA.  In order to 
facilitate the quick processing of claims under the BDD program, 
the Virtual VA paperless claims processing system is utilized.  
Instead of paper, a highly secured electronic repository is used 
to store and review every document involved in the claims 
process.  The use of this system allows VA to leverage 
information technology in order to more quickly and accurately 
decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual 
VA system, any future consideration of this appellant's case 
should take into consideration the existence of this electronic 
record. 

In an August 2009 rating decision, the RO assigned a 10 percent 
rating for cervical spine DDD, effective July 23, 2009.  A 
veteran is generally presumed to be seeking the maximum benefit 
allowed by law and regulation and a claim remains in controversy 
where less than the maximum available benefit is awarded, but a 
veteran may limit his appeal to a lesser benefit.  A.B. v. Brown, 
6 Vet. App. 35 (1993); Hamilton v. Brown, 4 Vet. App. 528, 544 
(1993).


FINDINGS OF FACT

1.  Since the award of service connection, the Veteran's cervical 
spine disability has been manifested by arthritis, reversed 
lordosis at the mid-to-upper cervical spine, and limitation of 
motion of the cervical spine with forward flexion no worse than 
45 degrees, extension no worse than 20 degrees, lateral flexion 
no worse than 30 degrees, bilaterally, and rotation no worse than 
40 degrees on the right and no worse than 50 degrees on the left, 
with pain at the end ranges of motion; combined range of motion 
no less than 220 degrees; although diagnosed with DDD, it has not 
been manifested by intervertebral disc syndrome (IVDS) requiring 
bed rest prescribed by a physician.

2.  The Veteran has cervical neuritis associated with cervical 
spine DDD numbness and tingling in the right and left upper 
extremities, which more nearly approximates mild incomplete 
paralysis.  



CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating for cervical 
spine DDD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.10, 
4.21, 4.40, 4.45, 4.49, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 
5242, 5243 (2009).

2.  The criteria for a separate 20 percent rating for neuritis of 
the right upper extremity associated with cervical spine DDD are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.10 4.21, 4.124a, Diagnostic Code 8510 (2009).

3.  The criteria for separate 20 percent rating for neuritis of 
the left upper extremity associated with cervical spine DDD are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.10, 4.21, 4.124a, Diagnostic Code 8510.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

The claim for higher initial ratings for DDD of the cervical 
spine arises from the Veteran's disagreement with the initial 
rating assigned after the grant of service connection.  The 
courts have held, and VA's General Counsel has agreed, that where 
an underlying claim for service connection has been granted and 
there is disagreement as to "downstream" questions, the claim has 
been substantiated and there is no need to provide additional 
VCAA notice or address prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The U. S. Court of Appeals for Veterans Claims (Court) has 
elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as initial rating) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements.  
Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA associated with the record available service treatment records 
and post-service treatment records, along with the Veteran's 
statements and those of her representative, on her behalf.  In 
addition, the Veteran was afforded a July 2007 pre-discharge VA 
examination and a July 2009 VA examination.  These examinations, 
along with the treatment records, are adequate for rating 
purposes; this is especially so here where the Veteran is not 
shown to have ankylosis of the cervical spine or of the entire 
spine and has not been prescribed bed rest by a physician for her 
cervical spine disability.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  In light of the above, there is no indication that 
there is additional existing evidence to obtain or development 
required to create any additional evidence to be considered in 
connection with the issues on appeal.  Given the foregoing, the 
Board finds that there is no evidence of any VA error in 
notifying or assisting the Veteran that reasonably affects the 
fairness of this adjudication.

II. Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if the 
disability more nearly approximates the criteria for the higher 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where an award of service 
connection for a disability has been granted and the assignment 
of an initial evaluation for that disability is disputed, 
separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  Fenderson v. West, 12 Vet. App. 119, 125-6 (1999); see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, 
and a full description of the effects of the disability upon 
ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Pursuant to Diagnostic Code 5010, arthritis due to trauma 
substantiated by x-ray findings is to be rated as degenerative 
arthritis.

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, the disability 
is to be rated as follows: with x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with x- ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  In applying these 
regulations VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston 
v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2009).

The criteria for rating all spine disabilities, to include 
arthritis and IVDS, are now set forth in a General Rating Formula 
for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

Under the current rating criteria, IVDS is evaluated by one of 
two alternative methods.  First, the disability could be rated on 
the basis of the total duration of incapacitating episodes over 
the previous 12 months discussed below.  Alternatively, IVDS 
could be rated by combining under 38 C.F.R. § 4.25 separate 
evaluations for its chronic orthopedic and neurological 
manifestations along with evaluations for all other disabilities, 
whichever method resulted in the higher evaluation.  

Under the General Rating Formula for Diseases and Injuries of the 
Spine effective September 26, 2003, Diagnostic Codes 5242 for 
degenerative arthritis of the spine and 5243 for IVDS, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: unfavorable ankylosis of the 
entire spine warrants a maximum 100 percent rating; while 
unfavorable ankylosis of the entire cervical spine is given a 40 
percent rating.  Forward flexion of the cervical spine of 15 
degrees or less; or, favorable ankylosis of the entire cervical 
spine warrants a 30 percent rating.  Forward flexion of the 
cervical spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent rating.  Forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 degrees; 
or, the combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour warrants a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5242 and 5243.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, 
left and right lateral flexion are 0 to 45 degrees, and left and 
right lateral rotation are 0 to 80 degrees.  The normal combined 
range of motion of the cervical spine is 340 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243; Plate V, 38 C.F.R. § 4.71a, 
Note (2). 

Any associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, are to 
be evaluated under an appropriate diagnostic code.  General 
Rating Formula for Diseases and Injuries of the Spine, Note (1).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  General Rating Formula for 
Diseases and Injuries of the Spine, Note (5).

Under Diagnostic Code 5243, 10 percent is warranted where 
incapacitating episodes have a total duration of at least 1 week 
but less than 2 weeks during the past 12 months; 20 percent is 
assigned where incapacitating episodes have a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 months; 
40 percent is assigned where incapacitating episodes have a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months; and a maximum 60 percent is assigned where 
incapacitating episodes have a total duration of at least 6 weeks 
during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.  

For purposes of evaluation under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to IVDS that requires bed rest prescribed by a physician, and 
"chronic orthopedic and neurologic manifestations" means 
orthopedic and neurological signs and symptoms resulting from 
IVDS that are present constantly or nearly so.  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's cervical spine disability is currently rated under 
the diagnostic code for a cervical spine DDD, Diagnostic Code 
5243.  She contends that she is entitled to an initial 
compensable rating, prior to July 23, 2009, and for a rating in 
excess of 10 percent since then for her cervical spine DDD as the 
functional effects of her condition have not been considered.
 
Neurological impairments are rated separately.  For impairments 
related to the upper radicular group (fifth and sixth cervicals), 
where paralysis is complete, all shoulder and elbow movements are 
lost or severely affected while hand and wrist movement are not 
affected, a 70 percent rating is warranted for the major arm and 
a 60 percent rating is warranted for the minor arm.  Severe 
incomplete paralysis with warrants a 50 percent disability rating 
for the major arm and a 40 percent disability rating for the 
minor arm.  For moderate incomplete paralysis, a 40 percent 
disability rating for the major arm and a 30 percent disability 
rating are warranted.  A 20 percent rating is warranted for mild 
incomplete paralysis of either arm.  38 C.F.R. § 4.124a, 
Diagnostic Code 8510.  The Veteran is right-handed, that is, the 
right arm is the major extremity.

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See note at "Diseases of the Peripheral Nerves" in 38 
C.F.R. § 4.124(a).

Considering the pertinent evidence in light of the above-noted 
criteria, and resolving all doubt in the Veteran's favor, the 
Board finds that an initial 20 percent rating, and no more, for 
the Veteran's cervical spine DDD, since the award of service 
connection is warranted.  Also resolving all doubt in the 
Veteran's favor, the Board finds that separate 20 percent ratings 
for cervical neuritis of both upper extremities are warranted.

There is no evidence of bed rest ordered by a physician.  During 
both VA examinations, the Veteran denied any incapacitating 
episodes.  Hence, evaluation under the criteria for rating IVDS 
incapacitating episodes is not warranted.

An August 2006 magnetic resonance imaging (MRI) of the cervical 
spine revealed mild/moderate spinal canal stenosis of the mid-
cervical spine due to desiccative/protrusive disc disease with 
resulting mild reversed lordotic curvature of the cervical spine, 
which is sufficient to warrant a 20 percent rating under the 
general rating formula for diseases of the spine.

Since the award of service connection, the Veteran's cervical 
spine disability has been manifested by arthritis, reversed 
lordosis at the mid-to-upper cervical spine, and limitation of 
motion of the cervical spine with forward flexion no worse than 
45 degrees, extension no worse than 20 degrees, lateral flexion 
no worse than 30 degrees, bilaterally, and rotation no worse than 
40 degrees on the right and no worse than 50 degrees on the left, 
with pain at the end ranges of motion; combined range of motion 
no less than 220 degrees.  

Neither VA examiner found additional limitation of motion with 
repetition.  Pain occurred only at the extremes of motion, and 
the Veteran denied any flare ups.  Such findings would warrant no 
more than a 20 percent rating under Diagnostic Codes 5242 and 
5243 due to the absence of incapacitating episodes and limitation 
in total range of motion of 220 degrees with no additional 
limitation due to functional factors, such as pain, weakness and 
lack of endurance.  38 C.F.R. § 4.40, 4.45.  The Veteran has not 
been shown to have forward flexion of the cervical spine of 15 
degrees or less, or favorable or unfavorable ankylosis of the 
cervical spine or unfavorable ankylosis of the entire spine so as 
to warrant a higher evaluation.

Turning to the neurological symptomatology related to the 
Veteran's cervical DDD, and resolving all doubt in the Veteran's 
favor, the Board finds that a separate rating on the basis of 
neurological impairment is warranted for cervical neuritis 
affecting both upper extremities, since the grant of service 
connection.  

Neither examiner found objective evidence of neurologic 
impairment on examination.  The Veteran is competent to report 
tingling and numbness and there were no findings against her 
reports on examinations.  Her complaints are consistent with the 
diagnosed cervical neuritis.

Service treatment records reflect that the Veteran was seen in 
early January 2007 for complaints of chronic cervical spine pain 
with right shoulder radiculopathy.  She reported numbness in the 
ulnar nerves, bilaterally, when she awakes.  On examination, 
there was tenderness on palpation of the right trapezius and 
right low cervical paraspinal muscle.  Cervical spine pain was 
elicited by motion with extension and rotation combined.  When 
seen in mid-January 2007, cervical spine pain was elicited by 
right-sided motion and by left-sided motion extreme extension.  
The diagnosis was neuritis cervical and she was given a cervical 
corticosteroid injection.  When seen on February 21, 2007, she 
still continued to have some pain with repeated computer use 
(mouse in the right hand).  

The Veteran also complained of paresthesia down the right arm to 
her thumb during the procedure.  She was left with a residual 
hyperesthesia of her right thenar eminence.  In May 2007, the 
Veteran was given another cervical corticosteroid injection after 
reporting that she had 2 1/2 months of complete resolution of 
symptoms and a gradual reoccurrence following the first 
injection.  Her sensory examination was normal except for a small 
patch on the left thenar eminence.  

In December 2007, the Veteran complained of return of neck pain 
with bilaterally radicular pains without arm weakness or 
numbness.  She described the pain as stabbing pain in the neck 
and right trapezius, tingling "pins and needles" in both arms.  
On sensory examination, no tactile dysesthesias/hyperesthesia was 
noted.  She was given another steroid injection. 

In a May 2008 statement, the Veteran indicated that she was in 
constant pain and that the last injection in December 2007 did 
not work, complaining of numbness in both arms.  As noted above, 
when the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  

Since the neurological findings on VA examination were within 
normal limits, showing upper extremity strength at 5/5 and 
sensation to light touch intact in both upper extremities with 
deep tendon reflexes noted at 2+, there is no objective evidence 
to conclude that the Veteran neurological symptoms more nearly 
approximate moderate incomplete paralysis.  Therefore, the Board 
finds that a 20 percent rating, and no more, is warranted for 
mild incomplete paralysis of each arm.  38 C.F.R. § 4.124a, 
Diagnostic Code 8510.

The Board has resolved all reasonable doubt in favor of the 
Veteran in reaching the determinations herein.  38 U.S.C.A. § 
5107(b).


III. Other Considerations

Also considered by the Board is whether the Veteran's cervical 
spine DDD with associated cervical neuritis of both upper 
extremities, either alone or together, warrants referral for 
extraschedular consideration.  The above determinations are based 
on application of pertinent provisions of the VA's Schedule for 
Rating Disabilities.  There is no showing that the Veteran's 
cervical spine DDD and associated disabilities reflect so 
exceptional or unusual a disability picture as to warrant the 
assignment of an evaluation higher than the two separate 20 
percent ratings already assigned for neuritis and the 20 percent 
rating assigned for DDD of the cervical spine on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  

There have been no reports of symptomatology that is outside of 
that contemplated by the rating schedule.  As the current 
symptoms are contemplated by the schedular ratings already 
assigned.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In the absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Total Rating for Compensation Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all initial rating 
claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is 
granted where a Veteran's service-connected disabilities are 
rated less than total, but they prevent her from obtaining or 
maintaining all gainful employment for which her education and 
occupational experience would otherwise qualify her.  38 C.F.R. § 
4.16 (2009).  

Where a Veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2001) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).

In this case there is no evidence that any of the Veteran's 
service-connected disabilities has caused unemployability.  The 
Veteran has not alleged nor is there any evidence of 
unemployability attributable to her service-connected 
disabilities.  Further consideration of entitlement to TDIU is, 
therefore, not required.


ORDER

An initial 20 percent rating for cervical spine DDD is granted.

A separate 20 percent rating for neuritis of the right upper 
extremity associated with cervical spine DDD is granted.

A separate 20 percent rating for neuritis of the left upper 
extremity associated with cervical spine DDD is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


